 



Exhibit 10.11

Amendment No. 2 to Employment Agreement
Dated September 27, 2001
Between Cardiogenesis Corporation as Company and
Michael J. Quinn as Executive

The terms and conditions of the Employment Agreement are hereby modified and
amended as follows. Unless specifically defined in this Agreement, capitalized
terms used herein shall have the meanings ascribed to them in the Employment
Agreement.

Section 3.1, line 2, after “Three Hundred Thirty Thousand Dollars ($330,000) per
annum” insert “and effective January 1, 2003, such salary shall be increased to
an amount equal to Three Hundred Eighty Eight Dollars Four Hundred Twenty Seven
($388,427) per annum”.

All other terms and conditions of the Employment Agreement shall remain the
same.

IN WITNESS THEREOF, the parties hereto have executed this Amendment of the
latest date set forth below.

                  COMPANY:       EXECUTIVE: CARDIOGENESIS CORPORATION      
MICHAEL J. QUINN
 
               
BY:
  Darrell Eckstein       BY:   Michael Quinn

               
 
               
NAME:
  Darrell Eckstein       NAME:   Michael Quinn

               
 
               
TITLE:
  President, CFO       TITLE:   CEO & Chairman

               
 
               
DATE:
  5/19/03       DATE:   5/19/03

               

 



--------------------------------------------------------------------------------



 



Amendment No. 3 to Employment Agreement
Dated September 27, 2001
Between Cardiogenesis Corporation as Company and
Michael J. Quinn as Executive

The terms and conditions of the Employment Agreement are hereby modified and
amended as follows. Unless specifically defined in this Agreement, capitalized
terms used herein shall have the meanings ascribed to them in the Employment
Agreement.

Section 3.1, line 2, after “Three Hundred Thirty Thousand Dollars ($330,000) per
annum” insert “and effective January 1, 2005, such salary shall be increased to
an amount equal to Four Hundred Thirty-Six Thousand Six Hundred Fifty Dollars
($436,650) per annum”.

All other terms and conditions of the Employment Agreement shall remain the
same.

IN WITNESS THEREOF, the parties hereto have executed this Amendment of the
latest date set forth below.

                  COMPANY:       EXECUTIVE: CARDIOGENESIS CORPORATION      
MICHAEL J. QUINN
 
               
BY:
  Christine Ocampo       BY:   Michael J. Quinn

               
 
               
NAME:
  Christine Ocampo       NAME:   Michael J. Quinn

               
 
               
TITLE:
  VP, Chief Financial Officer       TITLE:   President and CEO

               
 
               
DATE:
  3/16/05       DATE:   3/16/05

               

 